FILED
                           NOT FOR PUBLICATION
                                                                                OCT 2 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    18-10469

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-01202-DJH-1
 v.

JOSE RAMON CEBREROS-SANCHEZ,                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                      Argued and Submitted August 14, 2020
                            San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and GRITZNER,** District
Judge.

      Jose Ramon Cebreros-Sanchez appeals his 360-month sentence for

conspiracy to possess with intent to distribute methamphetamine between July 20

and August 3, 2016, and conspiracy to possess with intent to distribute marijuana

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
between July 9 and August 3, 2016. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm. Because the parties are familiar with the facts of this case,

we recite only those necessary to resolve the issues on appeal.

      1.     The district court did not err by including as relevant conduct the

transaction involving four pounds of methamphetamine that Cebreros-Sanchez and

his co-conspirator discussed on the July 27 wiretap. See U.S.S.G. § 2D1.1(c); see

also id. § 1B1.3. The July 27 transaction was an act “committed . . . by the

defendant,” id. § 1B1.3(a)(1)(A), that occurred “during the commission of the

offense of conviction,” id. § 1B1.3(a)(1), and thus was properly included as

relevant conduct to determine Cebreros-Sanchez’s base offense level.1

      2.     The district court did not err by applying the three-level enhancement

for Cebreros-Sanchez’s aggravated role as a manager or supervisor. U.S.S.G.

§ 3B1.1(b). The record evidence shows that, at a minimum, Cebreros-Sanchez

exercised control over his brother by instructing him to act as a courier to deliver

methamphetamine to Cebreros-Sanchez’s co-conspirators and other buyers, and

determined the amount of money his brother would receive for doing so. See



      1
             We need not decide whether the district court properly included the
four pounds from the September 10 transaction as relevant conduct in light of
defense counsel’s concession at oral argument that the record in this case does not
show that those four pounds change the outcome.
                                           2
United States v. Gagarin, 950 F.3d 596, 606 (9th Cir. 2020); United States v.

Rivera, 527 F.3d 891, 908–09 (9th Cir. 2008).

      AFFIRMED.




                                         3